Citation Nr: 0214580	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-00 471	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a ventral hernia.

2. Entitlement to an increased evaluation for lumbar disc 
disease, currently rated as 20 percent disabling.

3. Entitlement to an increased evaluation for bronchitis, 
currently rated as 10 percent disabling.

4. Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to July 
1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2. A ventral hernia was not present in service and is not 
otherwise related to service.

3. The veteran failed to report for scheduled VA examinations 
in December 1999, October 2000, January 2001, and February 
2001.


CONCLUSIONS OF LAW

1. A ventral hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2. The claim for an increased rating for lumbar disc disease 
is denied as a matter of law. 38 C.F.R. § 3.655(b) (2002).

3. The claim for an increased rating for bronchitis is denied 
as a matter of law. 38 C.F.R. § 3.655(b) (2002).

4. The claim for a compensable evaluation for bilateral 
hearing loss is denied as a matter of law. 38 C.F.R. 
§ 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  The veteran has been notified 
in the June 2000 rating decision, the December 2000 Statement 
of the Case, and the January 2002 Supplemental Statement of 
the Case, of what would be necessary, evidentiary wise, to 
grant the veteran's claims.  The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for a ventral hernia was being denied 
because there was no medical evidence indicating a diagnosis 
of a ventral hernia, or evidence of a link to service.  With 
respect to the claims for an increased rating for lumbar disc 
disease, bronchitis, and bilateral hearing loss, the notices 
sent by the RO informed the veteran that he was required to 
appear for scheduled VA examinations, and informed him that 
his claims were being denied because he had failed to report.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the appellant a letter 
dated in March 2001 that requested additional evidence 
regarding the veteran's claim for service connection for a 
ventral hernia.  This letter notified the veteran of the type 
of evidence necessary to substantiate the claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
With respect to the three claims for an increased rating, the 
RO has informed the veteran that he was required to report 
for scheduled VA examinations, and that it was his 
responsibility to do so.  Therefore, the RO has informed the 
veteran of the evidence that would have been necessary to 
grant his claim, and informed him that he was responsible for 
providing that evidence.  See, Quartuccio.

The RO gathered the veteran's service medical records.  The 
RO also obtained treatment records from Dr. Corriher dated 
from July 1990 to December 1998.  A statement from the 
veteran's chiropractor, Dr. Gray, dated in September 1999, 
was obtained.  The RO has repeatedly attempted to schedule VA 
examinations but the veteran has failed to report.  In March 
2001, the RO sent the veteran a letter that notified him of 
the type of evidence necessary to substantiate the claim.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disabilities.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service connection for a ventral hernia

The veteran's service medical records are negative for any 
mention of a ventral hernia.  The veteran has submitted 
treatment records dated from July 1990 to December 1998 from 
Dr. Corriher that do not mention a ventral hernia, nor is 
there any indication of a link to service of any ventral 
hernia.  The statement from Dr. Gray indicates that he 
treated the veteran for a lumbar spine disability and does 
not mention a ventral hernia.

The RO scheduled the veteran for examinations in December 
1999, October 2000, and January 2001, but the veteran did not 
report for any of the examinations.  For a claim of service 
connection, if the veteran does not report for an 
examination, the claim will be rated based on the evidence 
that is available.  38 C.F.R. § 3.655(b) (2002).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In this case the evidence does not show that the veteran has 
a ventral hernia.  There is no medical evidence establishing 
such a diagnosis.  The service medical records are negative 
for this condition, and the treatment records submitted by 
the veteran do not indicate a diagnosis of ventral hernia.  
The veteran repeatedly failed to report for VA examinations 
that might have confirmed the existence of a ventral hernia. 
Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App.  223, 225 (1992).  Additionally, even if there were 
evidence of a current ventral hernia, there is no evidence 
that would link that condition to military service.  
Therefore, the claim would be denied on that basis as well.

III.  Claims for increased rating for lumbar disc disease, 
bronchitis, and bilateral hearing loss

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655(b) (2002).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The veteran filed his claim seeking an increased rating for 
his lumbar disc disease, bronchitis and bilateral hearing 
loss in August 1999.  The veteran was scheduled for a VA 
examination in conjunction with this claim in December 1999, 
notice was sent to his address and was not returned as 
undeliverable.  The veteran did not report for the 
examination.  The veteran, in his notice of disagreement 
dated in August 2000, indicated that he was undergoing 
surgery in December 1999 and requested that the examination 
be rescheduled.  The RO scheduled the veteran for additional 
examinations in October 2000 but the veteran again failed to 
report for the examination.  The veteran stated in December 
2000 in his substantive appeal that he missed the October 
2000 examinations because he was out of town when the notice 
to report for the examinations came to his house.  The 
veteran was again scheduled for VA examinations in January 
and February 2001, and the veteran again failed to report.  
The veteran has offered no explanation for his most recent 
failure to report for his scheduled examinations.  The RO 
sent the veteran a Statement of the Case dated in December 
2000 and a Supplemental Statement of the Case  dated in 
January 2002 stating that the veteran had failed to report 
for examinations that might have provided material evidence 
on the claim.  Neither the Statement of the Case nor the 
Supplemental Statement of the Case was returned as 
undeliverable, and was sent to the veteran's address of 
record.  These two notices cited the provisions of 38 C.F.R. 
§ 3.655, and informed the veteran that failure to appear for 
a scheduled examination could result in the denial of his 
claim.  The veteran has not provided a reason for his failure 
to appear for the January and February 2001 examinations.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

The Board acknowledges the RO's repeated efforts to schedule 
the veteran for an examination.  Therefore, the Board finds 
that additional efforts to schedule an examination would be 
futile.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  

Given the presumption of regularity of the mailing of the 
examination scheduling notice, the Board is satisfied that 
the veteran failed to report to the scheduled January and 
February 2001 VA examinations without good cause.  See 
38 C.F.R. § 3.655.  The veteran has not argued that he was 
not notified of the examination, given any justification for 
his failure to report, or indicated that he would report if 
the examination was re-scheduled.  Therefore, the claims for 
increased ratings for lumbar disc disease, bronchitis, and 
bilateral hearing loss must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to an increased evaluation for lumbar disc 
disease, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for bronchitis, 
currently rated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

